DETAILED CORRESPONDENCE
This Office action is in response to the amendment received March 17, 2021.
The rejection under 35 U.S.C. 102(a) (1) as being clearly anticipated by TAKEMURA et al (2010/0129738) is withdrawn in view of the amendment to claim 1 inserting the second constitutional unit of formula (a1-1) and the constitutional unit of formula (a10-1).
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: Table 1 on page 117 which states the constitutional unit (a10) contains a Type (a101) for P1 through P12.  This unit is not found in the specification on page 116 or anywhere else in the specification.   Correction is necessary for clarity of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ENOMOTO et al (2016/0195814) and TAKEMURA et al (2010/0129738).
The claimed invention recites the following:
    PNG
    media_image1.png
    649
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    703
    701
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    364
    653
    media_image3.png
    Greyscale

ENOMOTO et al disclose the following resins having an aromatic ring on an acid-labile group, see page 57:
 
    PNG
    media_image4.png
    266
    350
    media_image4.png
    Greyscale

And the following resin demonstrating the use of two acid-labile containing units in the copolymer.

    PNG
    media_image5.png
    286
    540
    media_image5.png
    Greyscale

TAKEMURA et al report a copolymer which meets the claimed resin of component (A1) as recited in claim 1, see below:

    PNG
    media_image6.png
    340
    693
    media_image6.png
    Greyscale
Each of the highlighted comonomers meet the claimed constitutional unit of Formula (a0-1), (a1) and (a10-1) as recited in claims 1-4.
The copolymer is formulated with an acid generator and an amine compound as seen on page 117, Table 1, Example 24 shown below:

    PNG
    media_image7.png
    1150
    523
    media_image7.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use repeating units of benzyl cyclopentyl methacrylate in place of the ethyl cyclopentyl methacrylate in the copolymer found on the top of page 56 in ENOMOTO et al with the reasonable expectation of same or similar results for composition which can form patterns which are excellent in forming ultrafine space width as well as having excellent line width roughness (LWR). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HATAKEYAMA et al (2016/0229940) and (2017/0097567) disclose vinyl cyclopentyl methacrylates in copolymers as seen on pages 78 and 80, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
June 25, 2021